Exhibit 10.1

SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into as of
September 12, 2006 (the “Effective Date”), by and among Kimball Hill, Inc., an
Illinois corporation (the “Corporation”) and Equity Investments III, LLC, a
Delaware limited liability company (the “Subscriber”).

W I T N E S S E T H:

WHEREAS, the Corporation is authorized to issue up to 10,000,000 shares of
common stock, no par value, (the “Common Stock”), of which 3,885,746.545 shares
were issued and outstanding as of June 30, 2006;

WHEREAS, the parties desire that the Subscriber subscribe for, and that the
Corporation issue to the Subscriber, an aggregate of 952,380 shares of Common
Stock of the Corporation, on the terms and conditions hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.     Subscription for Shares.  Subscriber hereby subscribes for nine hundred
fifty-two thousand three hundred eighty (952,380) shares of Common Stock (the
“Shares”) and agrees to pay one hundred nine million nine hundred ninety-nine
thousand eight hundred ninety dollars ($109,999,890.00) (“Subscriber’s
Investment”) for the Shares.  The subscription price for the Shares shall be
payable in full by the Subscriber concurrently with the execution of this
Agreement.

2.     Investment Representations of Subscribers.

(a)           The Subscriber hereby acknowledges that it is aware that the
Shares have not been registered (i) under the Securities Act of 1933, as amended
(the “Securities Act”), (ii) under the Investment Company Act of 1940, as
amended, or (iii) under any similar state laws.  The Subscriber further
understands and acknowledges that its representations and warranties contained
in this Section 2 may be relied upon by the Corporation as the basis for the
exemption of the Subscriber’s Shares from the registration requirements under
all such federal and state laws.  The Subscriber further acknowledges that the
Corporation will not have and has no obligation to recognize any sale, transfer
or assignment of all or any part of its Shares to any person unless and until
the provisions of this Section 2 have been fully satisfied or waived.

(b)           The Subscriber hereby acknowledges that (i) it has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of its investment in the Shares; (ii) it is able
to bear the complete loss of its investment in the

1


--------------------------------------------------------------------------------




Shares; and (iii) that no guarantees have been made or can be made with respect
to the future value, if any, of the Shares, or the profitability or success of
the Corporation’s business.

(c)           The Subscriber has received and read the financial information
provided by the Corporation and has had an opportunity to discuss the
Corporation’s business, management and financial affairs with the officers and
other management personnel of the Corporation, and has had the opportunity to
review the Corporation’s operations and has had full access to such other
information concerning the Corporation as it has requested.  The Subscriber has
also had the opportunity to ask questions of and receive answers from the
Corporation and its management regarding the risks, terms and conditions of its
investment in the Shares.  The Subscriber acknowledges that it has conducted to
its satisfaction an independent investigation of the financial condition,
results of operations, assets, liabilities and properties of the Corporation and
its Subsidiaries, and, in making its determination to proceed with the
transactions contemplated by this Agreement, the Subscriber has relied on the
results of its own independent investigation and the representations and
warranties of the Corporation expressly and specifically set forth in Section 3.

(d)           The Subscriber does hereby acknowledge that it (i) has reviewed
with its own tax advisors the federal, state, local and foreign tax consequences
of an investment in Shares and the transactions contemplated by this Agreement,
(ii) is relying solely on such advisors and not on any statements or
representations of the Corporation or any of its agents, and (iii) understands
that the Subscriber (and not the Corporation) shall be responsible for its own
tax liability that may arise as a result of this investment in the Shares or the
transactions contemplated by this Agreement.

(e)           The Subscriber hereby represents and warrants to the Corporation
that:

(i)            the Subscriber is duly organized and validly existing and is in
good standing under the laws of Delaware, with the requisite power and authority
to execute and deliver this Agreement and the Investor Rights Agreement of even
date herewith between the Corporation and the Subscriber (the “Investor Rights
Agreement”), to purchase the Shares hereunder and to perform its obligations
hereunder;

(ii)           the execution, delivery and performance of this Agreement and the
Investor Rights Agreement, and the purchase of the Shares by the Subscriber (x)
has been duly authorized by all requisite action and (y) except such as have
been obtained, no authorization, approval or consent of,  or filing with, any
court, governmental body, regulatory agency, self-regulatory organization, or
stock exchange or market or the stockholders of the Subscriber is required to be
obtained or made by the Subscriber.  This Agreement constitutes the legal, valid
and binding obligation of the Subscriber enforceable in accordance with its
terms, except as enforceability may be limited by the remedies applicable to
bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization or
similar laws relating to or affecting the enforcement of creditors’ rights or by
general equitable principles (whether considered in a proceeding in equity or
law);

2


--------------------------------------------------------------------------------




(iii)          The execution, delivery and performance of this Agreement and the
Investor Rights Agreement and compliance with the provisions hereof and thereof
by the Subscriber does not conflict with, or result in a breach or violation of
the terms, conditions or provisions of, or constitute a default (or an event
with which the giving of notice or passage of time, or both could result in a
default) under, or result in the creation or imposition of any lien pursuant to
the terms of the organizational documents of the Subscriber, any statute, law
rule or regulation or any order judgment decree, indenture, mortgage, lease or
other agreement or instrument to which the Subscriber, or any of its properties,
is subject, except where such conflict, breach, default or violation would not
reasonably be expected to, individually or in the aggregate, have a material
adverse effect on the Subscriber;

(iv)          the Subscriber is an “accredited investor” as that term is defined
in Rule 501(a)(3) under the Securities Act;

(v)           the Subscriber is acquiring the Shares for investment for its own
account and not with a view to distributing all or any part thereof in any
transaction which would constitute a “distribution” within the meaning of the
Securities Act or a violation of any other federal securities laws or any
applicable state statute; and

(vi)          the Subscriber is aware that (A) none of the Shares have been
registered under the Securities Act and, except as provided in the Investor
Rights Agreement, the Corporation is under no obligation to file a registration
statement with the Securities and Exchange Commission with respect to any
Shares, and (B) the Shares must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  The Subscriber has been advised or is aware of the
provisions of Rule 144 promulgated under the Securities Act, which permits
limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things:  the
availability of certain current public information about the Corporation, the
resale occurring not less than one year after a party has purchased and paid for
the security to be sold, the sale being through an unsolicited “broker’s
transaction” or in transactions directly with a market maker (as said term is
defined under the Exchange Act) and the number of shares being sold during any
three-month period not exceeding specified limitations.

3.     Representations and Warranties of the Corporation.  Except as disclosed
in a publicly available final registration statement, prospectus, report, form
or schedule filed since April 1, 2006, by the Corporation with the Securities
and Exchange Commission pursuant to the Securities Act or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and prior to the date
hereof (the “SEC Reports”), but excluding any risk factor disclosure contained
in any such SEC Reports under the heading “Risk Factors”, “Cautionary Note
Regarding Forward-Looking Statements” or “Cautionary Factors That May Affect
Future Results”,  the Corporation represents and warrants to the Subscriber as
follows:

3


--------------------------------------------------------------------------------




(a)           Organization and Standing.

(i)            Each of the Corporation and each of the entities the Corporation
owns one hundred percent (100%) of the equity interests of or manages (a
“Controlled Subsidiary,” and together, the “Controlled Subsidiaries”) have been
duly incorporated or organized, and each of the Corporation and each Controlled
Subsidiary is validly existing and is in good standing under the laws of its
jurisdiction of incorporation or organization, with the requisite corporate
power and authority to own and lease property and to conduct its business as
presently conducted and is qualified as a foreign corporation in good standing
in all other jurisdictions where the ownership or leasing of its properties or
the conduct of its business requires such qualification, except where such
failure to qualify or have such power and authority could not reasonably be
expected to have a material adverse effect on the business, properties,
operations, financial condition or results of operations of the Corporation and
the Subsidiaries, taken as a whole, or the validity or enforceability of, or the
ability of the Corporation to perform its obligations under, this Agreement
(“Material Adverse Effect”).  The Corporation, as of the date hereof, has no
Controlled Subsidiaries other than as listed on Exhibit A hereto.

(ii)           Each of the entities the Corporation owns less than one hundred
percent (100%) of the equity interests of and does not manage (the
“Noncontrolled Subsidiaries”) have, to the actual knowledge of the Corporation’s
Chief Executive Officer, Chief Financial Officer, General Counsel and Controller
(the “Designated Officers”), been duly incorporated or organized, and, to the
actual knowledge of the Designated Officers, each of the Noncontrolled
Subsidiaries is validly existing and is in good standing under the laws of its
jurisdiction of incorporation or organization, with the requisite corporate
power and authority to own and lease property and to conduct its business as
presently conducted and is qualified as a foreign corporation in good standing
in all other jurisdictions where the ownership or leasing of its properties or
the conduct of its business requires such qualification, except where such
failure to qualify would not have a Material Adverse Effect.  The Corporation,
as of the date hereof, has no Noncontrolled Subsidiaries other than as listed on
Exhibit B hereto.  The Controlled Subsidiaries and Noncontrolled Subsidiaries
are referred to collectively herein as the “Subsidiaries”.

(b)           Capitalization.

(i)            The authorized capital stock of the Corporation is as set forth
in the recitals hereto.  The outstanding shares have been duly authorized and
validly issued, and are fully paid and nonassessable.  Except as set forth on
Exhibit C hereto, there are no options, warrants or other rights to purchase any
of the Corporation’s capital stock.  As of the Effective Date, and prior to
giving effect to the Subscriber’s purchase of the Shares hereunder, the
Corporation will have no more than 3,928,131.545 outstanding shares of Common
Stock.

(ii)           The outstanding shares of capital stock or membership or
partnership interests, as the case may be, of each Controlled Subsidiary have
been, where

4


--------------------------------------------------------------------------------




applicable, duly authorized and validly issued, and are fully paid and
nonassessable.  There are no options, warrants or other rights to purchase any
of the shares of capital stock or membership or partnership interests of the
Controlled Subsidiaries.

(c)           Authorization.  The execution, delivery and performance of the
Investor Rights Agreement, this Agreement and the authorization, sale, issuance
and delivery of the Shares by the Corporation (x) has been duly authorized by
all requisite corporate action and (y) except such as have been obtained, no
authorization, approval or consent of, or filing with, any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Corporation is required to be obtained or made
by the Corporation, any of the Controlled Subsidiaries, or to the actual
knowledge of the Designated Officers, any of the Noncontrolled Subsidiaries. 
This Agreement constitutes the legal, valid and binding obligation of the
Corporation enforceable in accordance with its terms, except as enforceability
may be limited by the remedies applicable to bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights or by general equitable principles (whether
considered in a proceeding in equity or law).

(d)           Corporate Power.  The Corporation has all requisite legal and
corporate power and authority to execute and deliver the Investor Rights
Agreement and this Agreement and to sell and issue the Shares hereunder.


(E)           NON-CONTRAVENTION.  THE EXECUTION AND DELIVERY OF THE INVESTOR
RIGHTS AGREEMENT AND THIS AGREEMENT BY THE CORPORATION AND THE CONSUMMATION BY
THE CORPORATION OF THE TRANSACTIONS CONTEMPLATED BY THE INVESTOR RIGHTS
AGREEMENT AND THIS AGREEMENT DO NOT AND WILL NOT, WITH OR WITHOUT THE GIVING OF
NOTICE OR THE LAPSE OF TIME, OR BOTH, (I) RESULT IN ANY VIOLATION OF ANY
PROVISION OF THE ARTICLES OF INCORPORATION OR BY-LAWS OR SIMILAR INSTRUMENTS OF
THE CORPORATION OR ANY CONTROLLED SUBSIDIARY, (II) CONFLICT WITH OR RESULT IN A
BREACH BY THE CORPORATION OR ANY CONTROLLED SUBSIDIARY OF ANY OF THE TERMS OR
PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE MODIFICATION OF,
OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, SECURITY INTEREST, CHARGE
OR ENCUMBRANCE UPON ANY OF THE PROPERTIES OR ASSETS OF THE CORPORATION OR ANY
CONTROLLED SUBSIDIARY PURSUANT TO, ANY INDENTURE, MORTGAGE, DEED OF TRUST OR
OTHER AGREEMENT OR INSTRUMENT TO WHICH THE CORPORATION OR ANY CONTROLLED
SUBSIDIARY IS A PARTY OR BY WHICH THE CORPORATION OR ANY CONTROLLED SUBSIDIARY
OR ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS ARE BOUND OR AFFECTED, IN ANY
SUCH CASE WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT, (III) VIOLATE OR
CONTRAVENE ANY APPLICABLE LAW, RULE OR REGULATION OR ANY APPLICABLE DECREE,
JUDGMENT OR ORDER OF ANY COURT, UNITED STATES FEDERAL OR STATE REGULATORY BODY,
ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL BODY HAVING JURISDICTION OVER THE
CORPORATION OR ANY CONTROLLED SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES
OR ASSETS WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT, OR (IV) HAVE ANY MATERIAL
ADVERSE EFFECT ON ANY PERMIT, CERTIFICATION, REGISTRATION, APPROVAL, CONSENT,
LICENSE OR FRANCHISE NECESSARY FOR THE CORPORATION OR ANY CONTROLLED SUBSIDIARY
TO OWN OR LEASE AND OPERATE ANY OF ITS PROPERTIES AND TO CONDUCT ANY OF ITS
BUSINESS OR THE ABILITY OF THE CORPORATION OR ANY CONTROLLED SUBSIDIARY TO MAKE
USE THEREOF.

5


--------------------------------------------------------------------------------




(f)            Shares.  The Shares, when issued pursuant to the terms of this
Agreement, will be validly issued, fully paid and nonassessable, and will be
free of any liens or encumbrances whatsoever and with no restrictions on the
voting rights thereof and other incidents of beneficial ownership pertaining
thereto, in each case, other than pursuant to the Investor Rights Agreement and
the by-laws of the Corporation; provided, however, that the Shares shall be
subject to restrictions on transfer under state and/or federal securities laws
and as set forth in the Investor Rights Agreement.  The Shares are not subject
to any preemptive rights or rights of first refusal, except as set forth in the
Investor Rights Agreement.

(g)           Title to Real and Personal Property.

(i)            The Corporation and the Controlled Subsidiaries have good and
marketable title in fee simple to, or have valid rights to lease or otherwise
use, all items of real and personal property material to the respective
businesses of the Corporation and the Controlled Subsidiaries, in each case free
and clear of all liens, encumbrances, claims and defects and imperfections of
title (other than in the case of those that do not materially interfere with the
use made and proposed to be made of such property by the Corporation and the
Controlled Subsidiaries), mortgaged properties and those that could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(ii)           To the actual knowledge of the Designated Officers, the
Noncontrolled Subsidiaries have good and marketable title in fee simple to, or
have valid rights to lease or otherwise use, all items of real and personal
property material to the respective businesses of the Noncontrolled
Subsidiaries, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title (other than in the case of those that do not
materially interfere with the use made and proposed to be made of such property
by the Noncontrolled Subsidiaries), mortgaged properties and those that could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(h)           Information Provided.

(i)            The Corporation has timely filed all SEC Reports required to be
filed under the Exchange Act.  All SEC Reports complied as to form, when filed,
in all material respects, with all applicable requirements of the Securities Act
and the Exchange Act.

(ii)           As of the date hereof, each of the Corporation’s representations
and warranties contained in Section 3 of this Agreement, and, as of its filing
date, each of the SEC Reports does not or did not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

6


--------------------------------------------------------------------------------




(iii)          To the actual knowledge of the General Counsel of the
Corporation, the Corporation’s written response to the Subscriber’s due
diligence request and all documents and information referenced therein and/or
otherwise provided to the Subscriber constitutes, in all material respects, a
complete response to the Subscriber’s due diligence request.


(I) NO MATERIAL CHANGE.  EXCEPT AS SET FORTH IN THE SEC REPORTS, AND EXCEPT AS
DISCLOSED BY THE CORPORATION ON ITS TELECONFERENCE WITH INVESTORS ON AUGUST 8,
2006 (SUCH TRANSCRIPT OF WHICH IS PUBLICLY AVAILABLE), AND EXCEPT FOR THE
TRANSACTION EXPRESSLY CONTEMPLATED HEREBY, SINCE JUNE 30, 2006:

(i)            there has been no material adverse change in or affecting the
business, properties, operations, financial condition or in the results of
operations of the Corporation and the Subsidiaries, whether or not arising in
the ordinary course of business;

(ii)           other than this Agreement and the Investor Rights Agreement,
there have been no transactions entered into by the Corporation other than those
in the ordinary course of business, which are material with respect to the
Corporation; and

(iii)          there has been no dividend or distribution of any kind declared,
paid or made by the Corporation on any class of its capital stock.


(J) ABSENCE OF CERTAIN PROCEEDINGS.  EXCEPT AS DISCLOSED IN THE SEC REPORTS OR
ON SCHEDULE 3(J) HERETO, THERE IS NO ACTION, SUIT, PROCEEDING, INQUIRY OR
INVESTIGATION BEFORE OR BY ANY COURT, PUBLIC BOARD OR BODY, OR GOVERNMENTAL
AGENCY PENDING OR, TO THE ACTUAL KNOWLEDGE OF THE CHIEF EXECUTIVE OFFICER, CHIEF
FINANCIAL OFFICER, GENERAL COUNSEL AND CONTROLLER OF THE CORPORATION AND ANY
CONTROLLED SUBSIDIARY AFTER DUE INQUIRY, THREATENED AGAINST OR AFFECTING THE
CORPORATION OR ANY CONTROLLED SUBSIDIARY WHEREIN AN UNFAVORABLE DECISION, RULING
OR FINDING WOULD HAVE A MATERIAL ADVERSE EFFECT; AND TO THE BEST OF THE
CORPORATION’S KNOWLEDGE THERE IS NOT PENDING OR CONTEMPLATED ANY, AND THERE HAS
BEEN NO, INVESTIGATION BY THE SEC INVOLVING THE CORPORATION OR ANY DIRECTOR OR
OFFICER OF THE CORPORATION.


(K) LIABILITIES.  EXCEPT AS AND TO THE EXTENT DISCLOSED OR RESERVED AGAINST IN
THE FINANCIAL STATEMENTS OF THE CORPORATION AND THE NOTES THERETO INCLUDED IN
THE SEC REPORTS OR ON SCHEDULE 3(K) HERETO, NEITHER THE CORPORATION NOR ANY
CONTROLLED SUBSIDIARY HAS ANY LIABILITY, DEBT OR OBLIGATION, WHETHER ACCRUED,
ABSOLUTE, CONTINGENT OR OTHERWISE, AND WHETHER DUE OR TO BECOME DUE WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, ARE MATERIAL TO THE CORPORATION AND THE
SUBSIDIARIES, TAKEN AS A WHOLE.  SUBSEQUENT TO JUNE 30, 2006 OR AS OTHERWISE
DISCLOSED IN SCHEDULE 3(K) HERETO, NEITHER THE CORPORATION NOR ANY CONTROLLED
SUBSIDIARY HAS INCURRED ANY LIABILITIES, DEBTS OR OBLIGATIONS OF ANY NATURE
WHATSOEVER WHICH ARE, INDIVIDUALLY OR IN THE AGGREGATE, MATERIAL TO THE
CORPORATION AND THE SUBSIDIARIES, TAKEN AS A WHOLE, OTHER THAN THOSE INCURRED IN
THE ORDINARY COURSE OF ITS BUSINESS AND OTHER THAN AS DISCLOSED IN THE SEC
REPORTS.


(L) INTELLECTUAL PROPERTY.  EXCEPT AS DISCLOSED IN THE SEC REPORTS, EACH OF THE
CORPORATION AND EACH CONTROLLED SUBSIDIARY (I) TO THE ACTUAL KNOWLEDGE OF THE
CHIEF EXECUTIVE

7


--------------------------------------------------------------------------------





OFFICER, CHIEF FINANCIAL OFFICER, GENERAL COUNSEL AND CONTROLLER OF THE
CORPORATION AND ANY CONTROLLED SUBSIDIARY, OWNS, OR POSSESSES ADEQUATE RIGHTS TO
USE, ALL PATENTS, PATENT RIGHTS, INVENTIONS, TRADE SECRETS, KNOW-HOW,
PROPRIETARY TECHNIQUES, INCLUDING PROCESSES AND SUBSTANCES, TRADEMARKS, SERVICE
MARKS, TRADE NAMES AND COPYRIGHTS DESCRIBED OR REFERRED TO IN THE SEC REPORTS OR
OWNED OR USED BY IT OR WHICH ARE NECESSARY FOR THE CONDUCT OF ITS BUSINESS,
EXCEPT FOR FAILURE TO OWN OR POSSESS ANY SUCH RIGHTS AS WOULD NOT REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT,
AND (II) HAS NOT RECEIVED ANY WRITTEN NOTICE OF ANY CLAIM, THAT THE CONDUCT OF
ITS BUSINESS WILL CONFLICT WITH ANY SUCH RIGHTS OF OTHERS WHICH CONFLICT OR
CLAIM IS MATERIAL TO THE BUSINESS, PROPERTIES, OPERATIONS, FINANCIAL CONDITION
OR RESULTS OF OPERATIONS OF THE CORPORATION AND THE CONTROLLED SUBSIDIARIES,
TAKEN AS A WHOLE.


(M) COMPLIANCE WITH LAW.


(I)            NEITHER THE CORPORATION NOR ANY CONTROLLED SUBSIDIARY IS IN
VIOLATION OF OR HAS ANY LIABILITY UNDER ANY APPLICABLE STATUTE, LAW, RULE,
REGULATION, ORDINANCE, DECISION OR ORDER OF ANY GOVERNMENTAL AGENCY OR BODY OR
ANY COURT, DOMESTIC OR FOREIGN, INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO
THE USE, OPERATION, HANDLING, TRANSPORTATION, DISPOSAL OR RELEASE OF HAZARDOUS
OR TOXIC SUBSTANCES OR WASTES OR RELATING TO THE PROTECTION OR RESTORATION OF
THE ENVIRONMENT OR HUMAN EXPOSURE TO HAZARDOUS OR TOXIC SUBSTANCES OR WASTES,
EXCEPT WHERE SUCH VIOLATION OR LIABILITY WOULD NOT INDIVIDUALLY OR IN THE
AGGREGATE REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;


(II)           TO THE ACTUAL KNOWLEDGE OF THE DESIGNATED OFFICERS, NO
NONCONTROLLED SUBSIDIARY IS IN VIOLATION OF OR HAS ANY LIABILITY UNDER ANY
APPLICABLE STATUTE, LAW, RULE, REGULATION, ORDINANCE, DECISION OR ORDER OF ANY
GOVERNMENTAL AGENCY OR BODY OR ANY COURT, DOMESTIC OR FOREIGN, INCLUDING,
WITHOUT LIMITATION, THOSE RELATING TO THE USE, OPERATION, HANDLING,
TRANSPORTATION, DISPOSAL OR RELEASE OF HAZARDOUS OR TOXIC SUBSTANCES OR WASTES
OR RELATING TO THE PROTECTION OR RESTORATION OF THE ENVIRONMENT OR HUMAN
EXPOSURE TO HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, EXCEPT WHERE SUCH VIOLATION
OR LIABILITY WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY BE EXPECTED
TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT; AND


(III)          TO THE ACTUAL KNOWLEDGE OF THE CHIEF EXECUTIVE OFFICER, CHIEF
FINANCIAL OFFICER, GENERAL COUNSEL AND CONTROLLER OF THE CORPORATION AND ANY
CONTROLLED SUBSIDIARY, THERE IS NO PENDING INVESTIGATION WHICH WOULD REASONABLY
BE EXPECTED TO LEAD TO SUCH A CLAIM.

(n) Tax Matters.  The Corporation and each Controlled Subsidiary has timely
filed all federal and material state and local income and franchise tax returns
required to be filed, and all such returns were true and complete in all
material respects.  The Corporation and each Controlled Subsidiary has paid all
taxes shown by such returns to be due.  No tax deficiency has been determined
adversely to the Corporation or any Controlled Subsidiary which has had (nor
does the Corporation or any Controlled Subsidiary have any knowledge of any
audit or other proceeding by a taxing authority which, if determined adversely
to the Corporation or any

8


--------------------------------------------------------------------------------




Controlled Subsidiary, might have) a Material Adverse Effect.  All taxes that
the Corporation and the Controlled Subsidiaries are or were required by law to
withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the appropriate taxing authority.  Except as with
respect to each other, neither the Corporation nor any of the Controlled
Subsidiaries has any transferee or secondary liability for any tax (whether by
law, contractual agreement, tax sharing agreement or otherwise) or any liability
for any tax as a result of being a member of any affiliated, consolidated,
combined or unitary group.  Neither the Corporation nor any of its Controlled
Subsidiaries has participated in any “reportable transaction” within the meaning
of Treasury Regulation Section 1.6011-4(b)(2), (3), (4) or (7).


(O) INVESTMENT COMPANY.  NEITHER THE CORPORATION NOR ANY CONTROLLED SUBSIDIARY
IS AN “INVESTMENT COMPANY” WITHIN THE MEANING OF SUCH TERM UNDER THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED, AND THE RULES AND REGULATIONS OF THE SEC
THEREUNDER.

(p)    ERISA.  Except for matters that would not reasonably be expected to have
a Material Adverse Effect, (a) each employee benefit plan (as such term is
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) maintained or sponsored by the Corporation or Controlled
Subsidiary has been maintained in material compliance with all applicable laws,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); (b) neither the Corporation nor any Controlled Subsidiary
has any material liability with respect to any employee benefit plan which is
subject to Title IV of ERISA; (c) to the knowledge of the Corporation, no fact
exists which could result in any material excise tax or other penalty being
imposed on the Corporation or any Controlled Subsidiary under ERISA or the Code.


4.             SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES OF THE CORPORATION HEREUNDER SHALL REMAIN OPERATIVE AND IN FULL
FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE
SUBSCRIBER AND SHALL SURVIVE DELIVERY OF, AND PAYMENT FOR, THE SHARES SOLELY FOR
PURPOSES OF SECTION 5 HEREOF (OTHER THAN WITH RESPECT TO FRAUD OR WILLFUL
MISCONDUCT):  (I) INDEFINITELY, IN THE CASE OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 3(A), 3(B), 3(C), 3(D), AND 3(F); (II) UNTIL THE
EXPIRATION OF THE STATUTE OF LIMITATIONS APPLICABLE TO THE MATTERS COVERED
THEREBY, IN THE CASE OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION
3(N) AND 3(P); AND (III) UNTIL THE CLOSE OF BUSINESS ON THE DATE THAT IS
EIGHTEEN MONTHS FOLLOWING THE EFFECTIVE DATE IN ALL OTHER CASES.  THE
OBLIGATIONS OF THE CORPORATION TO INDEMNIFY AND HOLD HARMLESS THE SUBSCRIBER IN
RESPECT OF A BREACH OF A REPRESENTATION OR WARRANTY SHALL TERMINATE WHEN THE
APPLICABLE REPRESENTATION OR WARRANTY TERMINATES PURSUANT TO THE TERMS HEREOF.


5.             INDEMNIFICATION.  THE CORPORATION AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH SUBSCRIBER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
LIABILITIES, LOSSES, DAMAGES (INCLUDING LOSS OF SUBSCRIBER’S INVESTMENT AND ANY
DAMAGES WHICH COULD BE DEEMED CONSEQUENTIAL DAMAGES; PROVIDED HOWEVER, THAT
CONSEQUENTIAL DAMAGES SHALL ONLY BE INCLUDED IF SUCH CONSEQUENTIAL DAMAGES ARE
DIRECTLY OR INDIRECTLY SUFFERED OR INCURRED IN CONNECTION WITH, ARISING OUT OF
OR RESULTING FROM OR INCIDENT TO ANY INACCURACY OR BREACH OF ANY OF THE
REPRESENTATIONS OR WARRANTIES OF THE CORPORATION AS A RESULT OF FRAUD OR WILLFUL
MISCONDUCT AND OTHERWISE AVAILABLE

9


--------------------------------------------------------------------------------





UNDER COMMON LAW), INJURIES, SETTLEMENTS, AWARDS, FINES, PENALTIES,
DEFICIENCIES, ASSESSMENTS, JUDGMENTS, REMEDIATIONS AND COSTS, FEES AND EXPENSES
(INCLUDING REASONABLE ATTORNEY, CONSULTANT AND EXPERT FEES AND EXPENSES)
(“LOSSES”) DIRECTLY OR INDIRECTLY SUFFERED OR INCURRED IN CONNECTION WITH,
ARISING OUT OF, OR RESULTING FROM OR INCIDENT TO ANY INACCURACY OR BREACH OF ANY
OF THE REPRESENTATIONS OR WARRANTIES OF THE CORPORATION UNDER THIS AGREEMENT;
PROVIDED HOWEVER, THAT, EXCEPT IN THE CASE OF FRAUD OR WILLFUL MISCONDUCT AS
REFERENCED ABOVE, THE MAXIMUM AGGREGATE AMOUNT FOR WHICH THE CORPORATION SHALL
BE LIABLE FOR LOSSES PURSUANT TO THIS SECTION 5 SHALL BE THE SUBSCRIBER’S
INVESTMENT; FURTHER PROVIDED, THAT, EXCEPT IN THE CASE OF FRAUD OR WILLFUL
MISCONDUCT AS REFERENCED ABOVE, THE SUBSCRIBER SHALL NOT SEEK, NOR BE ENTITLED
TO, INDEMNIFICATION FROM THE CORPORATION PURSUANT TO THIS SECTION 5 UNTIL THE
AGGREGATE AMOUNT OF LOSSES INCURRED EXCEEDS ONE MILLION ONE HUNDRED THOUSAND
DOLLARS ($1,100,000) (THE “INDEMNIFICATION THRESHOLD AMOUNT”).  ONCE THE
AGGREGATE AMOUNT OF SUCH LOSSES EXCEEDS THE INDEMNIFICATION THRESHOLD AMOUNT,
THEN (I) THE INDEMNIFICATION THRESHOLD AMOUNT, PLUS (II) THE FULL AMOUNT BY
WHICH SUCH LOSSES EXCEED THE INDEMNIFICATION THRESHOLD AMOUNT, PLUS (III) THE
AMOUNT OF ALL FUTURE LOSSES RESULTING FROM CLAIMS BY THE SUBSCRIBER SHALL BE
FULLY REIMBURSABLE, SUBJECT TO THE LIMITATIONS SET FORTH IN THIS SECTION 5.  THE
SUBSCRIBER ACKNOWLEDGES AND AGREES THAT ITS SOLE AND EXCLUSIVE REMEDY AGAINST
THE CORPORATION WITH RESPECT TO ANY AND ALL LOSSES (OTHER THAN LOSSES WITH
RESPECT TO FRAUD OR WILLFUL MISCONDUCT) DIRECTLY OR INDIRECTLY SUFFERED OR
INCURRED IN CONNECTION WITH, ARISING OUT OF, OR RESULTING FROM OR INCIDENT TO
THE SUBJECT MATTER OF THIS AGREEMENT AND THE PURCHASE OF THE SHARES HEREUNDER
SHALL BE PURSUANT TO THE PROVISIONS SET FORTH IN THIS SECTION 5.


6.             SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE PROVIDED HEREIN OR
IN THE INVESTOR RIGHTS AGREEMENT (IT BEING UNDERSTOOD THAT THE TERMS OF THE
INVESTOR RIGHTS AGREEMENT SHALL SUPERSEDE THIS AGREEMENT WITH RESPECT TO
TRANSFERABILITY AND ASSIGNMENT), THE PROVISIONS HEREOF SHALL INURE TO THE
BENEFIT OF, AND BE BINDING UPON, THE SUCCESSORS, PERMITTED ASSIGNS UNDER THE
INVESTOR RIGHTS AGREEMENT, HEIRS, EXECUTORS, AND ADMINISTRATORS OF THE PARTIES
HERETO.  NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER
UPON ANY PARTY OTHER THAN THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS ANY RIGHTS, REMEDIES, OBLIGATIONS, OR LIABILITIES UNDER OR BY REASON OF
THIS AGREEMENT, EXCEPT AS EXPRESSLY PROVIDED BY THIS AGREEMENT.

7.             Governing Law.  This Agreement shall be governed in all respects
by the laws of the State of Illinois without regard to choice of laws or
conflict of laws provisions thereof.

8.             Consent to Jurisdiction.  Each party hereto hereby irrevocably
agrees that any suit, action, proceeding or claim against it arising out of or
in any way relating to this agreement or any of the related agreements, or any
judgment entered by any court in respect thereof, may be brought or enforced in
the state or federal courts located in Chicago, Illinois, and each party hereto
hereby irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the venue of any proceeding brought in
Chicago, Illinois and further irrevocably waives any claims that any such
proceeding has been brought in an inconvenient forum.

9.             Waiver of Jury Trial.  Each party hereto hereby expressly waives
any right to a trial by jury in any action or proceeding to enforce or defend
any right, power, or remedy under or in connection with this agreement or any of
the related agreements or under or in connection

10


--------------------------------------------------------------------------------




with any amendment, instrument, document, or agreement delivered or which may in
the future be delivered in connection herewith or therewith or arising from any
relationship existing in connection with this agreement or any related
agreement, and agree that any such action shall be tried before a court and not
before a jury.  The terms and provisions of this section constitute a material
inducement for the parties entering into this agreement.

10.           Remedies.  Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor.  The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party shall be entitled to immediate
injunctive relief or specific performance without bond or the necessity of
showing actual monetary damages in order to enforce or prevent any violations of
the provisions of this Agreement.

11.           Severability.  If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable, or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement and the balance of this
Agreement shall be enforceable in accordance with its terms as if such provision
had never been contained herein.


12.           TITLES AND SUBTITLES.  THE TITLES AND SUBTITLES USED IN THIS
AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN
CONSTRUING OR INTERPRETING THIS AGREEMENT.

13.           Entire Agreement.  This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof. 
Subject to the provisions of Section 8.10 below, neither this Agreement nor any
term hereof may be amended, waived, discharged or terminated other than by a
written instrument signed by the party against whom enforcement of any such
amendment, waiver, discharge or termination is sought, unless otherwise
provided.


14.           NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE MAILED BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, OR OTHERWISE
DELIVERED BY HAND OR BY MESSENGER, OR BY TELECOPIER (FACSIMILE) ADDRESSED AS
FOLLOWS:

If to the Corporation:

KIMBALL HILL, INC.

 

 

5999 New Wilke Road

 

 

Suite 504

 

 

Rolling Meadows, Illinois 60008

 

 

Attn: Chief Executive Officer

 

 

Telephone No.: (847) 981-2981

 

 

Facsimile No.: (847) 439-0875

 

11


--------------------------------------------------------------------------------




 

With a copy to:

KIMBALL HILL, INC.

 

 

5999 New Wilke Road

 

 

Suite 504

 

 

Rolling Meadows, Illinois 60008

 

 

Attn: Office of the General Counsel

 

 

Telephone No.: (847) 981-2981

 

 

Facsimile No.: (847) 981-2980

 

 

 

 

With a copy to:

KIRKLAND & ELLIS LLP

 

 

200 East Randolph

 

 

Chicago, Illinois 60601

 

 

Attn: Robert M. Hayward

 

 

Telephone No.: (312) 861-2133

 

 

Facsimile No.:  (312) 861-2200

 

 

 

 

If to the Subscriber:

EQUITY INVESTMENTS III, LLC

 

 

8400 Normandale Lake Blvd. Ste. 250

 

 

Minneapolis, MN 55437

 

 

Attn: Laura Mollet

 

 

Telephone No.: (952) 857-6911

 

 

Facsimile No.:  (952) 857-6949

 

 

 

 

With a copy to:

EQUITY INVESTMENTS III, LLC

 

 

7501 Wisconsin Avenue, Suite 900

 

 

Bethesda, MD 20814

 

 

Attn: Tad MacDonnell

 

 

Telephone No.: (301) 215-6215

 

 

Facsimile No.:  (301) 215-7210

 

 

 

 

With a copy to:

LATHAM & WATKINS LLP

 

 

233 S. Wacker Drive, Suite 5800

 

 

Chicago, Illinois 60606

 

 

Attn: Richard S. Meller

 

 

Telephone No.: (312) 876-6521

 

 

Facsimile No.:  (312) 993-9767

 

The Corporation or the Subscriber may change its address for notices hereunder
by a notice given pursuant to this Section 14.  Unless specifically stated
otherwise, if notice is provided by mail, it shall be deemed given on the third
business day next succeeding the day on which it is sent if sent by registered
or certified mail, if notice is delivered by hand or by messenger, it shall be
deemed given upon actual delivery, and if notice is given by facsimile, it shall
be deemed given upon facsimile confirmation that such notice was received.


15.           DISPUTE RESOLUTION FEES.  IF ANY ACTION AT LAW OR IN EQUITY IS
NECESSARY TO ENFORCE OR INTERPRET THE TERMS OF THIS AGREEMENT, THE PREVAILING
PARTY SHALL BE ENTITLED TO REASONABLE

12


--------------------------------------------------------------------------------





ATTORNEY’S FEES, COSTS, AND DISBURSEMENTS IN ADDITION TO ANY OTHER RELIEF TO
WHICH SUCH PARTY MAY BE ENTITLED.

16.           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and signatures may be delivered by facsimile, each of
which may be executed by less than all parties, each of which shall be
enforceable against the parties actually executing such counterparts, and all of
which together shall constitute one instrument.

17.           Expenses.  The Corporation and the Subscriber shall each be
responsible for their respective expenses that they incur in connection with
this Agreement (including, without limitation, the expenses associated with all
other agreements and documentation necessary in connection with the execution
and delivery of this Agreement and the issuance of the shares of Common Stock).


18.           NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT SHALL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR
MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY
PARTY.

[Signature pages to follow.]

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Subscription Agreement as
of the day and year first above written.

 

CORPORATION:

 

 

 

 

KIMBALL HILL, INC.,

 

an Illinois corporation

 

 

 

 

By:

 /s/ David K. Hill

 

 

Name:

 David K. Hill

 

 

Title:

 Chairman and Chief Executive Officer

 

 

(Signature Page to Subscription Agreement)


--------------------------------------------------------------------------------




 

SUBSCRIBER:

 

 

 

 

 

EQUITY INVESTMENTS III, LLC

 

 

 

 

 

 

 

 

By:

 /s/ Tad MacDonnell

 

 

Name:

 Tad MacDonnell

 

 

Title:

 Vice President

 

 


--------------------------------------------------------------------------------